DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
	Applicant’s representative Kyle G. Konz pointed out in an interview on February 8th, 2021 that the claim set filed December 16th, 2020 presented proposed claim amendments and were not entered as a matter of right; therefore, the Notice of Non-Compliant Amendment mailed out by Examiner on February 5th, 2021 was made in error. The Notice of Non-Compliant Amendment mailed February 5th, 2021 is hereby withdrawn.

Status of Claims
This Notice of Allowance is in response to the amendment filed on January 25th, 2021 for application no. 16/525,138 filed on July 29th, 2019. Claims 1-2, 5-15 and 21-25 are pending. In the present amendment, claims 1, 5-7 and 9-10 are amended, claims 21-25 are new, claim 13 is withdrawn, and claims 3-4 and 16-20 are canceled.

Response to Arguments
The Applicant's arguments filed January 25th, 2021 are in response to the Office Action mailed January 8th, 2021 and the interview conducted on January 5th, 2021. The Applicant's arguments have been fully considered.
Regarding Claims 1 and 6-7, Applicant has recited features that distinguish from those taught by the prior art of record. See allowable subject matter set forth below.

Allowable Subject Matter
Claims 1-2, 5-15 and 21-25 are allowed.
Claim 13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species II, as set forth in the Office action mailed on December 14th, 2020 is hereby withdrawn and claim 13 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art discloses or renders obvious a transmission having the combination of features recited in claim 1, and particularly “a fluid coupling having an impeller and a turbine”, “a gearbox including a plurality of clutches and an output element, the gearbox being configured to establish various speed ratios between the turbine and the output, wherein one of the clutches is a one-way clutch” and “a controller programmed to, responsive to (i) selection of a Neutral mode and (ii) a transmission fluid temperature being less than a threshold, engage a subset of the plurality of the clutches to hold the turbine stationary while permitting rotation of the output element, wherein the subset includes the one-way clutch”.
The closest prior art of Hitch (US 7,267,633) discloses a transmission (Fig. 1, 10) comprising a subset of clutches (Fig. 2, C3, C4) configured to hold a turbine stationary (“LT” in Fig. 2), but fails to disclose “wherein the subset includes the one-way clutch”, and there is no motivation to include a one-way clutch in addition to the two-way clutches that already lock the turbine taught by Hitch.
Claim 6, none of the prior art discloses or renders obvious a transmission having the combination of features recited in claim 6, and particularly “a gearbox including a plurality of clutches and an output element, the gearbox being configured to establish various speed ratios between the turbine and the output element, wherein one of the clutches of the gearbox is a selectable one-way clutch having a passive state in which the selectable one-way clutch is permitted to overrun in a first direction and lock in a second direction and having an active state in which the selectable one-way clutch is locked in both the first and second directions” and “a controller programmed to, responsive to selection of a Neutral mode, engage a subset of the plurality of the clutches to hold the turbine stationary while permitting rotation of the output element, wherein the selectable one-way clutch is included in the subset”.
The closest prior art of Hitch (US 7,267,633) discloses a transmission (Fig. 1, 10) comprising a subset of clutches (Fig. 2, C3, C4) configured to hold a turbine stationary (“LT” in Fig. 2), but fails to disclose “wherein the selectable one-way clutch is included in the subset”, and there is no motivation to include a selectable one-way clutch in addition to the two-way clutches that already lock the turbine taught by Hitch.
Regarding Claim 7, none of the prior art discloses or renders obvious a transmission having the combination of features recited in claim 7, and particularly “a selectable one-way clutch having a passive state in which the selectable one-way clutch is permitted to overrun in a first direction and lock in a second direction and having an active state in which the selectable one-way clutch is locked in both the first and second directions”, “a controller programmed to: in response to the transmission being switched from a Drive mode to a Neutral mode and the selectable one-way clutch slipping below a threshold speed, command the selectable one-way clutch to the active state, command engagement of a first of the two-way clutches, and command disengagement of a remainder of the two-way clutches so the output element is permitted to rotate and the turbine shaft is rotationally locked to the housing” and “in response to the transmission being switched from the Drive mode to the Neutral mode and the selectable one-way clutch slipping above the threshold speed, command engagement of a second and a third of the two-way clutches and command disengagement of a remainder of the two-way clutches”.
The closest prior art of Hitch (US 7,267,633) discloses a transmission (Fig. 1, 10) comprising a subset of clutches (Fig. 2, C3, C4) configured to hold a turbine stationary (“LT” in Fig. 2), but fails to disclose “a controller programmed to: in response to the transmission being switched from a Drive mode to a Neutral mode and the selectable one-way clutch slipping below a threshold speed, command the selectable one-way clutch to the active state, command engagement of a first of the two-way clutches, and command disengagement of a remainder of the two-way clutches so the output element is permitted to rotate and the turbine shaft is rotationally locked to the housing”, and there is no motivation to include a selectable one-way clutch in addition to the two-way clutches that already lock the turbine taught by Hitch.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571) 272-4074. The examiner can normally be reached on M-F, 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659